
	
		I
		111th CONGRESS
		1st Session
		H. R. 1865
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To eliminate the requirement that States collect Social
		  Security numbers from applicants for recreational licenses.
	
	
		1.Elimination of requirement
			 that States collect social security numbers from applicants for recreational
			 licensesSection 466(a)(13)(A)
			 of the Social Security Act (42 U.S.C. 666(a)(13)(A)) is amended by striking
			 recreational license,.
		
